EXHIBIT 10.22

FIRST AMENDMENT TO THE

WESBANCO, INC. KSOP

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2014)

WHEREAS, WesBanco, Inc. (the “Corporation”) maintains the WesBanco, Inc. KSOP,
as restated effective January 1, 2014 (the “Plan”); and

WHEREAS, Section 12.6 of the Plan reserves to the Corporation the right to amend
the Plan at any time; and

WHEREAS, the Company desires to amend the Plan to reflect certain changes
requested by the Internal Revenue Service as a condition of its issuance of a
favorable determination letter for the Plan;

NOW, THEREFORE, the Plan is hereby amended as follows, effective as of
January 1, 2014:

 

  1. The first paragraph of Section 2.39 is amended to read as follows:

Section 2.39. Qualified Employee. Any Employee of an Employer, excluding (a) any
individual who is a leased employee, (b) any temporary Employee, and (c) any
Employee covered by a collective bargaining agreement between employee
representatives and the Employer if retirement benefits were the subject of good
faith bargaining between such employee representatives and the Employer and if
the collective bargaining agreement does not extend participation in the Plan.
For purposes of the Plan, the term “leased employee” shall mean any person
(other than a common law employee of the Employer) who, pursuant to an agreement
between the Employer or Related Employer and any other person (“leasing
organization”), has performed services for the Employer or Related Employer (or
for the Employer or Related Employer and related persons determined in
accordance with Code Section 414(n)(6)(A),) on a substantially full time basis
for a period of at least one year and under the primary direction or control of
the Employer or Related Employer. Contributions or benefits provided a leased
employee by the leasing organization which are attributable to services
performed for the Employer or Related Employer shall be treated as provided by
the Employer or Related Employer.

 

  2. The first sentence of Section 3.5 is amended to read as follows:

Each “leased employee,” as defined in Section 2.39, shall be considered an
Employee or an employee of a Related Employer, as appropriate, for purposes of
determining whether the Plan satisfies the minimum coverage requirements of Code
Section 410(b).



--------------------------------------------------------------------------------

  3. The first sentence of Section 16.2(a) is amended to read as follows:

It is intended that the assets of the Plan attributable to Employer
Discretionary Contributions made pursuant to Section 4.3 shall be invested
primarily in shares of Employer Stock that constitutes a “qualifying employer
security” within the meaning of Code Section 4975(e)(8).

 

  4. The first sentence of Section 16.3 is amended to read as follows:

The Committee may direct the Trustee to borrow funds for the purpose of
acquiring Employer Stock; provided, however, that any such loan shall be
primarily for the benefit of Participants and their Beneficiaries.

 

  5. The last paragraph of Section 16.10 is amended to read as follows:

If shares of Employer Stock consist of employer securities issued by a domestic
C corporation that has no stock outstanding which are Readily Tradable, and were
not received by the taxpayer in either a distribution from a plan described in
Code Section 401(a) or a transfer pursuant to an option or other right to
acquire stock to which Code Section 83, 422, or 423 applied (or to which Code
Section 422 or 424, as in effect on the day before the date of the enactment of
the Revenue Reconciliation Act of 1990, applied) and are sold to the Plan by a
taxpayer in a transaction for which special tax treatment is elected by such
taxpayer pursuant to Code Section 1042 (if applicable), no portion of the assets
of the Plan attributable to (or allocable in lieu of) Employer Stock acquired by
the Plan in such sale shall accrue (or be allocated directly or indirectly under
any Code Section 401(a) plan of the Employer) (i) for the benefit of any
taxpayer who makes an election under Code Section 1042(a) with respect to
employer securities or any individual who is related to the taxpayer (within the
meaning of Code Section 267(b)), during the period beginning on the date of the
sale of such Employer Stock and ending on the later of the date which is 10
years after the date of sale, or the date of the Plan allocation attributable to
the final payment of acquisition indebtedness incurred in connection with such
sale, or (ii) for the benefit of any other person who owns (after application of
Code Section 318(a)) either more than 25% of any class of outstanding stock of
the corporation which issued such Employer Stock or of any corporation which a
member of the same controlled group of corporations (within the meaning of Code
Section 409(l)(4)) as such corporation, or more than 25% of the total value of
any class of outstanding stock of any such corporation.

 

  6. The last sentence of Section 16.13(a) is amended to read as follows:

The Company or the Trustee, as the case may be, shall pay the purchase price in
a lump sum within 90 days from the receipt of such written notice; provided,
however, that with the consent of the Participant, Inactive Participant, or
Beneficiary, the purchase price may be paid over a period of not more than five
years in such manner and upon such terms and conditions as agreed to by the
parties, if adequate security is provided and reasonable interest is paid on the
unpaid amounts in accordance with Code Section 409(h)(5)(B); provided further,
however, that payments shall begin no later than 30 days after the exercise of
the put option.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment of the Plan is, by the authority of the
Board of Directors of the Company, executed on behalf of the Company this 18th
day of December     , 2014.

 

WesBanco, Inc. By:

/s/ Todd F. Clossin

Todd F. Clossin, President & CEO

ATTEST:

 

/s/ Linda M. Woodfin

Secretary

 

-3-